—Appeal by the People from an order of the Supreme Court, Queens County (Dunlop, J.), dated October 17, 2000, which, after a hearing, *443granted that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the order is affirmed.
Contrary to the People’s contention, the hearing court properly granted that branch of the defendant’s omnibus motion which was to suppress the narcotics which were recovered at the time of his arrest. The record reveals that the arresting officer was on patrol in a police van when he observed the defendant walking down the street with his right arm around a female companion. From inside his vehicle, the officer saw that the defendant was holding in his left hand a small bundle of folded white pieces of paper, which, based upon his training and experience, he believed to contain cocaine. While this observation provided the officer with reasonable suspicion to stop and detain the defendant (see People v Martinez, 80 NY2d 444, 447), it did not rise to the level of probable cause necessary to justify the immediate arrest of the defendant without inquiry (see People v Martinez, supra; People v Cobb, 208 AD2d 453). Florio, J.P., Friedmann, H. Miller and Townes, JJ., concur.